         Case 1:21-cr-00217-PGG Document 38 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

              - against -
                                                                      ORDER
 STUART FINKELSTEIN,
                                                                 21 Cr. 217 (PGG)
                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               Upon the application of the United States of America, by and through Assistant

United States Attorney Rushmi Bhaskaran, and with the consent of Stuart Finkelstein, by and

through his counsel Brian Griffin, the time from April 7, 2021 through May 11, 2021 is excluded

under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of justice. The ends of

justice served by the granting of this continuance outweigh the interest of the public and the

Defendant in a speedy trial, because it will permit defense counsel time to negotiate a protective

order with the Government and to begin his review of discovery materials, and also provide time

for the Defendant to travel to New York City to attend the May 11, 2021 Curcio hearing.

Dated: New York, New York
       April 7, 2021
